NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN ALFRED PANZER I,                           No. 15-16942

                Plaintiff-Appellant,            D.C. No. 3:15-cv-01655-MEJ

 v.
                                                MEMORANDUM*
U.S. DEPARTMENT OF HOUSING AND
URBAN DEVELOPMENT; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Northern District of California
                 Maria-Elena James, Magistrate Judge, Presiding**

                             Submitted July 11, 2017***

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      John Alfred Panzer I appeals pro se from the district court’s order dismissing

his action alleging federal and state law claims. We have jurisdiction under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             Panzer consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review for an abuse of discretion a dismissal for failure to

comply with Federal Rule of Civil Procedure 8, McHenry v. Renne, 84 F.3d 1172,

1177 (9th Cir. 1996), and we affirm.

      The district court did not abuse its discretion by dismissing Panzer’s action

for failure to comply with Rule 8 because the second amended complaint does not

contain “a short and plain statement of the claims showing that [Panzer] is entitled

to relief.” Fed. R. Civ. 8(a)(2), (d)(1); McHenry, 84 F.3d at 1174 (affirming

dismissal under Rule 8, and recognizing that “[p]rolix, confusing complaints . . .

impose unfair burdens on litigants and judges”).

      The district court did not abuse its discretion in dismissing Panzer’s second

amended complaint without leave to amend because Panzer was provided with two

opportunities to amend and further amendment would be futile. See Cervantes v.

Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth

standard of review and explaining that dismissal without leave to amend is proper

when amendment would be futile); Chodos v. West Publ’g Co., Inc., 292 F.3d 992,

1003 (9th Cir. 2002) (“[W]hen a district court has already granted a plaintiff leave

to amend, its discretion in deciding subsequent motions to amend is particularly

broad.” (citation and internal quotation marks omitted)).

      Panzer’s motion for transcripts, set forth in his opening brief, is denied.

      AFFIRMED.


                                          2                                     15-16942